Title: To Benjamin Franklin from the Marquise de Boulainvilliers, [before 1 December 1781]
From: Boulainvilliers, Marie-Madeleine-Adrienne d’Hallencourt Bernard, marquise de
To: Franklin, Benjamin


paris le 23. au soir./. [before December 1, 1781]
Madame De boulainvillers Renvoye a Monsieur franklin Le Chien qui est Revenu a son hôtel. Elle a presumé que Le Chien Coureroit Risque de se perdre si elle ne le luy Renvoyoit pas par un homme sur. Elle a L’honneur De Dire mille Choses a Monsieur franklin ainsi qu’a tout Ce qui luy appartient./.
 
Addressed: A Monsieur / Monsieur franklin ministre plenipot / entiaire Des provinces unies De L’amerique / a passÿ
